Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Simmons (USPN 5,887,284) teaches the article of headwear having a crown and a sweatband, the sweatband being formed by first and second layers of material and an absorbent layer in face-sharing contact with and positioned between the first and second layers.  Asiatico teaches (US 2011/0072555) teaches the first and second layers of the sweatband extending around a majority of the circumference of the crown and having terminating ends spaced apart at the back of the headwear.  However, neither Simmons nor Asiatico teaches that the sweatband is permanently secured to an inner-facing surface of a lower portion of the crown by one or more of stitching and bonding.  The closest prior art, Simmons, teaches a sweatband structure that is removably attachable to and easily detachable from the crown of the hat (e.g., via Velcro, snap fasteners, or adhesive).  Any modification of the sweatband structures of Simmons and/or Asiatico to be permanently stitched or bonded to the crown would go against the teachings of the references which each discuss the need for removability of the sweatband from the hat crown portion for convenient laundering and/or replacement of the sweatband.  Accordingly, claims 1 and 3-20 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038. The examiner can normally be reached M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732